ORDER
The Court of Appeals, consisting of the Honorable Chief Justice, Nelson J. McCabe, Associate Justice Homer Bluehouse convened on this 4th day of October, 1982 for oral argument, and the Court finds:
That the entitled matter was called for final oral argument on questions of law. Counsel John Chapela appearing for plaintiff-appellee, Alta Singer and Kee Yazzie Mann appearing with A1 Johnson, defendant-appellant .
That the Court found that the defendant-appellant's counsel has been suspended by the Navajo Nation Bar Association from practicing law in the Navajo Courts effective October 1, 1982 throught October 31, 1982.
It is therefore ORDERED that Kee Yazzie Mann is hereby DENIED from practicing before this Court until such time he is allowed to practice law by the Navajo Nation Bar Association.
It is further ORDERED that the entitled matter is hereby continued to allow defendant-appellant, A1 Johnson, to retain another counsel or until Mr. Mann is cleared of his suspension.
So ORDERED.